Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 was filed after the mailing date of the Notice of Allowance on 04/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau (US 5226735) in view of Rosen (US 2494965), Voss (2002/0107125) and Bergstein (US 2536675).


Regarding Claims 1 and 2:
Beliveau discloses a process for manufacturing bags very similar to the one described on the specification, the process comprising steps of:
spacing apart at least two first web sections while maintaining an alignment between the at least two first web sections along the conveying direction (Figure 3 shows rolls 37 and 35 providing web sections 30 and 34 that are spaced apart); 
inserting a flexible and transparent continuous web between adjacent ones of the at least two spaced-apart first web sections while maintaining the relative alignment between the at least two first web sections including the portion of the first features requiring relative alignment along said conveying direction, the flexible and transparent continuous web sheet having a second opacity degree, less opaque than the first opacity degree (Figure 3 shows the addition of transparent web sheet 32 from roll 33);
securing longitudinal edges of the flexible and transparent continuous web to a respective one of the longitudinal inner edges of the adjacent spaced-apart first web sections to form a combined continuous web (Figure 3 shows the three moving webs being aligned to be joined at overlaps 38 and 39 requiring relative alignment to get properly joined); 
then, cutting transversally the combined continuous web to define bag forming sheets; folding the bag forming sheets; and securing together at least two pairs of superposed free edges of the folded bag forming sheets to form a bag (Figure 3 shows the folding on step 70  and the separation/welding on step 80 by a heated movable blade 51), 
the bag having a front wall and a back wall, a top edge, an opposed bottom edge and two spaced-apart longitudinal edges extending between the top and the bottom edges, the bag having an open mouth extending along the top edge and being closed along the bottom and longitudinal edges, the front and the back walls including first bag sections, at least one of the front and back walls including one or more windows made from the flexible and transparent continuous web, with portions of the first features on the first bag sections being aligned on each side of the one or more windows (Figures 1 

Beliveau does not disclose that both flexible and first continuous web sections are printed, only one of them is printed, but Beliveau teaches that the machine 36 prints on the strip 30 all the information that should appear onto the outside face of the front wall 11 (Column 5, lines 20 to 24).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to print on both flexible and first continuous web sections if there is information that is desired to get printed on the back wall of the package.

Beliveau does not disclose conveying continuously a continuous web along a conveying direction and while being conveyed along the conveying direction, cutting the flexible continuous web along a longitudinal axis, extending parallel to the conveying direction, to form at least two web sections; wherein spacing apart the at least two printed web sections, inserting the flexible and transparent continuous web, and securing the longitudinal edges of the flexible and transparent web occur while the web is being conveyed;  The two web sections of Beliveau are on rolls apart one from the other.
Rosen teaches a process for making a bag comprising conveying continuously a continuous web along a conveying direction and while being conveyed along the conveying direction, cutting the flexible continuous web along a longitudinal axis (Figure 2, flexible sheet material 8 being cut by knife 20, material printed with indicia 13), extending parallel to the conveying direction, to form at least two web sections; inserting the flexible and transparent continuous web, and securing the longitudinal edges of the flexible and transparent web (Figure 2, show inserting transparent web material 25 and securing it to the web sections 21 and 22), wherein spacing apart the at least two printed web sections, inserting the flexible and transparent continuous web, and securing the longitudinal edges of the flexible and transparent web occur while the web is being conveyed (Figure 2).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Beliveau 

Beliveau also discloses maintaining the alignment of the at least two printed sections including printed features is performed by adjusting tension applied to at least one of the printed web sections including printed features while being conveyed along the conveying direction and before securing the flexible and transparent continuous web to the at least two spaced-apart printed web sections (Column 5, lines 36 to 46); but Beliveau discloses tensioning the separate rolls while the modified invention of Beliveau discloses the use of a single roll.
Voss teaches maintaining correct alignment of two printed webs by adjusting the tension of at least one of the moving webs by using a traversing roller (Paragraph 17 and 18, Figure Traversing roll 20).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Beliveau the teachings of Voss and use a traversing roller to maintain correct alignment of two printed webs by adjusting the tension of at least one of the moving webs.


Beliveau does not disclose the step of cutting transversally the combined continuous web to define bag forming sheets being made before the step of folding the bag forming sheets.
Bergstein teaches a method of making bags that includes a step of cutting transversally a continuous web to define bag forming sheets being made before the step of folding the bag forming sheets to complete the bags.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Beliveau the teachings of Bergstein and execute a step of cutting and later folding and sealing as an 

Regarding Claim 29:
Beliveau discloses that the flexible and continuous web, the at least two printed web sections, the flexible and transparent web, and the combined continuous web are conveyed along the conveying direction at substantially a same conveying speed (Figure 3, to join the three components all have to be moving at the same speed).

Regarding Claim 30:
As discussed above, the modified invention of Beliveau discloses the claimed invention as recited.
The modified invention of Beliveau does not disclose the conveying speed is at least about 150 feet/minute.
The speed of the conveyor depends on the size of the packages being made, the actual material, the design of the sealing devices and even considerations of noise; it can surely be considered a matter of design choice.

Claims 3, 4, 5, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau (US 5226735) in view Rosen (US 2494965), Voss (2002/0107125)and Bergstein (US 2536675) as applied to claim 1 above, and further in view of Miller (US 2005/0125180).
Regarding Claims 3, 4, 25 and 26:
As discussed above, the modified invention of Beliveau discloses the claimed invention as recited.
The modified invention of Beliveau does not disclose a first one of the at least two printed web sections including printed features comprises a master eye mark and each one of the others printed web sections including printed features comprise a slave eye mark.
Miller teaches the use of master and slave eye marks for registering webs that are going to be joined and need to be registered (Figures 5b, c and d, where 30 is the slave controlled web and 40 would be the master so web 30 is tensioned to match 40 by controlling the speed of roller 30b depending on 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Beliveau the teachings of Miller and use one of the printed webs as master and the other as slave if they need to be registered.

Regarding Claim 5:
Beliveau discloses perforating the flexible and transparent continuous web of the combined continuous web (Column 5, lines 56 to 66, Figure 3, step 60, perforations 14 made with punch 47).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau (US 5226735) in view of Rosen (US 2494965), Voss (2002/0107125) and Bergstein (US 2536675), further in view of Miller (US 2005/0125180) as applied to claim 3 above, and further in view of Lykowski (US 2014/0274629).
Regarding Claims 23 and 24:
As discussed above, the modified invention of Beliveau discloses the claimed invention as recited.
The modified invention of Beliveau discloses a plurality of longitudinally spaced-apart reference marks but does not disclose wherein cutting the flexible and printed continuous web comprises cutting the reference mark.
Lykowski teaches that the reference marks (indicia) can be printed on the web and can have the same width as the web (Paragraph 17, indicia may be located in an eye track, that is a zone of the web that may have the same width as the indicia, also the reference marks can be a distinguishing feature in a printed pattern on the web of bag material in regularly spaced locations on the web). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Beliveau the teachings of Lykowski and make the reference marks as wide as the printed continuous web so cutting the flexible and printed continuous web would comprise cutting .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau (US 5226735) in view of Rosen (US 2494965), Voss (2002/0107125) and Bergstein (US 2536675) further in view of Miller (US 2005/0125180) as applied to claim 5 above, and further in view of Goldman (US 3463042).
Regarding Claims 27 and 28:
As discussed above, the modified invention of Beliveau discloses the claimed invention as recited, in particular that the step of conveying continuously the flexible and printed continuous web along the conveying direction is performed at a conveying speed and that the perforations are made in accordance with a predetermined perforation pattern and the use of master and slave eye marks for registering webs that are going to be joined and need to be registered.
The modified invention of Beliveau does not specifically disclose the perforations being made after at least one of a predetermined period of time and a predetermined spacing following determination of the web speed, but indicates that the punch used is the one disclosed by Goldman on US 3463042.
Goldman teaches that the frequency of the punching operation is determined by the speed of movement of the stock and the desired spacing between holes to be formed in the stock by the punch.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Beliveau the teachings of Goldman and set the period of time between punches and the spacing according to the web speed. 

Allowable Subject Matter
The indicated allowability of claim is withdrawn in view of the newly discovered reference Rosen (US 2494965) presented on IDS filed on 06/29/2021. Rejections based on the newly cited references were made above.

Applicant is advised that the Notice of Allowance mailed on 04/28/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731